Citation Nr: 0311908	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  95-19 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for postoperative 
lumbar laminectomy syndrome, to include as secondary to a 
service-connected right knee disorder.

2.  Entitlement to service connection for arthritis of the 
right hip, to include as secondary to a service-connected 
right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The Board remanded this case to the RO 
for additional development in April 2001.

In October 2000, the veteran appeared for a VA Travel Board 
hearing with a former Veterans Law Judge who has since 
retired from the Board.  In April 2003, the Board sent the 
veteran a letter and informed him that he had the right to a 
new hearing and that, if he did not respond within 30 days, 
the Board would assume that no further hearing was sought and 
proceed accordingly.  No response has been received from the 
veteran to date.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The evidence of record does not demonstrate an 
etiological relationship between the veteran's current lumbar 
spine disorder and either service or his service-connected 
right knee disorder.

3.  The evidence of record does not demonstrate an 
etiological relationship between the veteran's current right 
hip disability and either service or his service-connected 
right knee disorder.


CONCLUSIONS OF LAW

1.  Postoperative lumbar laminectomy syndrome was not 
incurred in or aggravated by service; nor was it caused or 
worsened by a service-connected disability.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2002).

2.  Arthritis of the right hip was not incurred in or 
aggravated by service; n or was it caused or worsened by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his claimed 
disorders.  There is no indication of additional relevant 
medical evidence that has not been obtained by the RO to 
date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in an August 2001 
letter.  See 38 U.S.C.A. § 5103.  This issuance, which 
includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claims, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefits sought on appeal 
will be discussed in further detail below, in conjunction 
with the discussion of the specific facts of this case.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The veteran's service medical records are entirely negative 
for complaints of, or treatment for, low back or right hip 
symptomatology.  

The earliest medical evidence of record indicating low back 
symptomatology is a December 1984 private discharge summary, 
which includes diagnoses of low back syndrome and lumbar 
nerve root irritation on the left and indicates that the 
veteran experienced the onset of back pain while working as a 
truck driver.  An August 1987 record from Daniel B. Jackson, 
M.D., reflects that the veteran underwent a laminectomy in 
1985 and still had back problems.  Degenerative joint disease 
in the area of L5-S1 was shown by VA x-rays in December 1987.  

In a July 1993 letter, Stephen D. Ruyle, M.D., confirmed that 
the veteran had early mild degenerative changes of both the 
low back and the right hip.  Dr. Ruyle stated that "some" 
of the veteran's current low back and right hip problems 
"possibly could be caused from his knee injury."  Dr. 
Ruyle, however, further noted that the veteran's obesity was 
"a factor" and that it was unlikely that all of his back 
and hip problems were attributable to the service-connected 
right knee injury.

The veteran's December 1994 VA examination report contains a 
medical opinion to the effect that his right hip and low back 
complaints might be due to lumbar disc bulging rather than to 
favoring of the knee, although the right knee injury 
"probably increases the problems that this patient has but 
it could certainly not be said to be the only cause of his 
problems."  The examiner did not indicate whether he had 
reviewed the veteran's claims file.

Given these opinions, the Board remanded this case to the RO 
in April 2001 for a VA opinion addressing the etiology of the 
veteran's claimed disorders more closely.  In August 2001, 
the veteran underwent a VA spine examination with an examiner 
who had an opportunity to review his claims file.  This 
examiner provided a detailed summary of the veteran's past 
medical treatment.  Although the examiner found that the 
veteran's right knee problems would have led to some "weight 
shifting," he also found it "highly unlikely" that this 
disability would have caused a bulging disc at L4/5, spinal 
canal stenosis, or osteophytes.  Rather, it was noted, a 
combination of degenerative joint disease and specific trauma 
would be required.  The examiner also found that there was no 
evidence of a specific causal relationship between the 
veteran's current right hip disorder and his right knee 
disorder.  Overall, the right knee disorder was found to not 
be the proximate cause of low back and right hip disorders; 
these disorders were instead attributable to the veteran's 
"constitutional make-up."  

In this case, the Board initially notes that there is no 
medical evidence suggesting a causal connection between the 
veteran's low back and right hip disorders and service.  The 
July 1993 letter from Dr. Ruyle and the 1994 VA examination 
report provide some support for the veteran's contention of a 
causal relationship between his low back and right hip 
disorders and his service-connected right knee disorder.  
These opinions, however, suggest the possibility of such a 
relationship, rather than a likelihood, and neither treatment 
provider evidently had an opportunity to review the veteran's 
claims file.  By contrast, the VA examiner who conducted the 
August 2001 VA examination did review the claims file and, in 
fact, described prior treatment records in extensive detail.  
This examiner found no causal relationship between the 
veteran's low back and right hip disorders and his service-
connected right knee disorder.  

In comparing the positive and negative evidence in this case, 
the Board would point out that the Board may favor the 
opinion of one competent medical professional over that of 
another, so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has declined to adapt a "treating 
physician rule" under which a treating physician's opinion 
would presumptively be given greater weight than that of a VA 
examiner or another doctor.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  As the 2001 examination opinion was 
based on a documented medical history, the Board accords it 
far greater weight than the opinions from 1993 and 1994, 
which appear to be based only on a history provided by the 
veteran.  Accordingly, the medical evidence of record, on 
balance, does not support the veteran's claim.  
 
Indeed, the only evidence of record supporting the veteran's 
claim is his own lay opinion, as set forth in the testimony 
from his July 1995 and October 2000 VA hearings.  The 
veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render a competent 
opinion as to medical causation.  His lay opinion, therefore, 
does not constitute competent medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claims of service connection for postoperative 
lumbar laminectomy syndrome and arthritis of the right hip, 
both to include as secondary to a service-connected right 
knee disorder, and these claims must be denied.  In reaching 
this determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



ORDER

The claim of entitlement to service connection for 
postoperative lumbar laminectomy syndrome, to include as 
secondary to a service-connected right knee disorder, is 
denied.

The claim of entitlement to service connection for arthritis 
of the right hip, to include as secondary to a service-
connected right knee disorder, is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

